Title: From John Adams to John Trumbull, 13 February 1776
From: Adams, John
To: Trumbull, John


     
      Dr Sir
      Philadelphia 13 Feb. 1776
     
     I take this opportunity by Mr. Romain to write you one Line more for the sake of reminding you of my Existence, and requesting that you would favour me with authentic Evidence under your Hand of yours, than any Thing I have to Say.
     Politicks are a Labyrinth, without a Clue—to write you on that subject would be endless. N. York I think is now in critical state, but I hope We shall Save it. Mr. Dickinson is to march at the Head of a Battallion of Philadelphian associators to the Assistance of, Gen. Lee and Lord Sterling. He has this afternoon been harranguing the Battallions in the State House Yard with the Ardor and Pathos of a Greecian Commander, as it is reported.
     By Intelligence hourly arriving from abroad We are more and more confirmed, that a Kind of Confederation will be formed among the Crowned Skulls, and numbskulls of Europe, against Human Nature.
     Prussia, defended itself last War, against France, Spain, Germany and Russia, not with standing its Vicinity to those Empires and Kingdoms. America, will have a Combination not less Formidable to resist perhaps, but We are Three Thousand Miles off. If these Colonies are not as Powerfull as Prussia what is the Reason?
     It will be said Prussia is an absolute Monarchy, America, a Chaos at present and it can be at best, but a Republic.
     To this I answer, So much the better. For, that a Monarchy absolute or limited is better for War than a Republic I absolutely deny. On the Contrary look through the whole World and universal History and you will find that Republics have been invariably the most warlike Governments, and you will find no Instance of a Republic conquered by a Monarchy, by Arms, nor any other Way but by Corruption and Division. If therefore the Colonies can be Secured against Corruption and Division I think with the Blessing of Heaven, they may hope to defend themselves. In all Events they will try the Experiment. Pray write me your Connecticut Politicks. You, mix the Caution and Jealousy of Athens with the Valour of Sparta. But dont let your People forget or neglect to cultivate Harmony and preserve the Union.
     
      Your Friend
     
    